Prospectus supplement February 11, 2011 Putnam International Equity Fund Prospectus dated October 30, 2010 The sub-section Your funds management in the Fund summary section is deleted in its entirety and replaced with the following disclosure: Investment advisor Putnam Investment Management, LLC Portfolio manager Simon Davis, Head of International Equities, portfolio manager of the fund since 2011 The section Who oversees and manages the fund? is supplemented to reflect that Simon Davis is now primarily responsible for the day-to-day management of the funds portfolio. Mr. Davis managed the fund from 2003 to 2008 and rejoined the fund in 2011. From 2000 to present, he has been employed by Putnam Management, currently as Head of International Equities and previously as Co-Chief Investment Officer, International Core Team, Director of International Equity Team and as a Senior Portfolio Manager. 266350 2/11
